Case 18-01165        Doc 32     Filed 03/07/19     Entered 03/07/19 10:12:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01165
         Penny S Ragan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/16/2018.

         2) The plan was confirmed on 03/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/07/2018.

         5) The case was dismissed on 01/04/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,455.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01165       Doc 32     Filed 03/07/19    Entered 03/07/19 10:12:32               Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $1,600.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $1,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $441.60
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                     $90.40
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $532.00

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim          Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted       Allowed         Paid         Paid
 ABSOLUTE RESOLUTIONS INVESTME Unsecured            NA       1,111.41       1,111.41           0.00       0.00
 CITY OF AURORA                Unsecured            NA         108.70         108.70           0.00       0.00
 COLLECTION PROFESSIONALS INC  Unsecured         147.00        119.00         119.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          319.00        419.86         419.86           0.00       0.00
 DIRECTV                       Unsecured            NA         559.80         559.80           0.00       0.00
 ECONOMY INTERIORS INC         Unsecured         126.00        126.69         126.69           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         388.00        388.84         388.84           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured      1,073.00       1,073.32       1,073.32           0.00       0.00
 MERCHANT & MEDICAL CREDIT COR Unsecured      3,763.00       3,763.59       3,763.59           0.00       0.00
 MICHAEL R NAUGHTON            Unsecured         707.00      1,583.36       1,583.36           0.00       0.00
 MOUNTAIN SUMMIT FINANCIAL INC Unsecured         900.00        900.00         900.00           0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured         270.00        270.00         270.00           0.00       0.00
 PETTY CASH OF ILLINOIS        Unsecured      1,888.00       2,148.65       2,148.65           0.00       0.00
 PRAIRIE RIDGE TOWNHOMES ASSOC Unsecured      8,909.00     11,118.30      11,118.30            0.00       0.00
 PRESTIGE FINANCIAL SERVICES   Unsecured            NA       8,080.59       8,080.59           0.00       0.00
 PRESTIGE FINANCIAL SERVICES   Secured        7,375.00       7,375.00       7,375.00        845.80     222.20
 WELLS FARGO BANK NA           Unsecured         322.00           NA             NA            0.00       0.00
 WORLD FINANCE CORPORATION     Unsecured      1,980.00            NA             NA            0.00       0.00
 THE SUMMIT CENTER             Unsecured         100.00           NA             NA            0.00       0.00
 KNOLOGY INC/WOW               Unsecured         243.00           NA             NA            0.00       0.00
 HONOR FINANCE                 Unsecured      3,418.00            NA             NA            0.00       0.00
 AARONS RENTALS                Unsecured           0.00           NA             NA            0.00       0.00
 ACCURATE AUTO INSURANCE       Unsecured         164.00           NA             NA            0.00       0.00
 ALL CREDIT LENDERS            Unsecured      1,994.00            NA             NA            0.00       0.00
 ATT                           Unsecured         104.00           NA             NA            0.00       0.00
 WASTE MANAGEMENT              Unsecured            NA         186.36         186.36           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-01165     Doc 32   Filed 03/07/19    Entered 03/07/19 10:12:32                 Desc         Page 3
                                            of 4



 Scheduled Creditors:
 Creditor                                 Claim          Claim         Claim        Principal        Int.
 Name                          Class    Scheduled       Asserted      Allowed         Paid           Paid
 WORLD ACCEPTANCE CORP      Unsecured      2,139.00        2,139.83      2,139.83           0.00         0.00


 Summary of Disbursements to Creditors:
                                                         Claim            Principal                Interest
                                                       Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00               $0.00                  $0.00
       Mortgage Arrearage                                 $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                        $7,375.00             $845.80                $222.20
       All Other Secured                                  $0.00               $0.00                  $0.00
 TOTAL SECURED:                                       $7,375.00             $845.80                $222.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00                 $0.00
        Domestic Support Ongoing                          $0.00                $0.00                 $0.00
        All Other Priority                                $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                          $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                      $34,098.30                   $0.00                 $0.00


 Disbursements:

       Expenses of Administration                            $532.00
       Disbursements to Creditors                          $1,068.00

 TOTAL DISBURSEMENTS :                                                                      $1,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01165        Doc 32      Filed 03/07/19     Entered 03/07/19 10:12:32            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
